

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Employment Agreement” or “Agreement”), dated
this 4th day of September 2007, is by and between Unicorp, Inc., a Nevada
corporation, Houston, Texas (the “Company”), and Robert P. Munn (the
“Executive”) an individual.


WHEREAS, the Executive is willing to enter into an agreement with the Company
upon the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto agree as follows:


1. Term of Agreement; Termination of Prior Agreement. Subject to the terms and
conditions hereof, the term of employment of the Executive under this Employment
Agreement shall be for the period commencing on September 10, 2007 (the
“Commencement Date”) and terminating on December 31, 2009, unless sooner
terminated as provided in accordance with the provisions of Section 5 hereof.
(Such term of this agreement is herein sometimes called the “Retained Term”).


2. Employment. As of the Commencement Date, the Company hereby agrees to employ
the Executive as President and Chief Executive Officer (“CEO”) of the Company
with such duties as assigned from time to time by the Company, and the Executive
hereby accepts such employment and agrees to perform his duties and
responsibilities hereunder in accordance with the terms and conditions
hereinafter set forth.


3. Duties and Responsibilities.


(a)
Duties. Executive shall perform such duties as are usually performed by a CEO
with such duties as assigned from time to time by the Company and will be
consistent of a business similar in size and scope as the Company and such other
reasonable additional duties as may be prescribed from time-to-time by the
Company’s board of directors which are reasonable and consistent with the
Company’s operations, taking into account Executive’s expertise and job
responsibilities. The Executive will be responsible for all duties required in
order to fully comply with all SEC rules and regulations associated with a
publicly traded company. This agreement shall survive any job title or
responsibility change. All actions of Executive shall be subject and subordinate
to the review and approval of the board of directors. The board of directors
shall be the final and exclusive arbiter of all policy decisions relative to the
Company’s business.



(b)
Devotion of Time. During the term of this agreement, Executive agrees to devote
his exclusive and full-time service during normal business hours to the business
and affairs of the Company (including its subsidiaries) to the extent necessary
to discharge the responsibilities assigned to Executive and to use reasonable
best efforts to perform faithfully and efficiently such responsibilities. During
the term of this Agreement it shall not be a violation of this Agreement for
Executive to manage personal investments or companies in which personal
investments are made so long as such activities do not interfere with the
performance of Executive’s responsibilities with the Company and which companies
are not in direct competition with the Company.



(c)
The Company agrees that within thirty (30) days of employment, Executive shall
be elected to the Board of Directors. The Company will use its best efforts to,
within twelve months of employment of Executive, increase the size of the Board
of Directors to at least five seats, of which two of the additional seats shall
be filled by individuals (other than Executive) with industry experience.



1

--------------------------------------------------------------------------------


 
4. Compensation and Benefits During the Employment Term.


(a)
Salary. Executive will be compensated by the Company at an annual base salary of
$300,000.00, from which shall be deducted income tax withholdings, social
security, medicare, and other customary Executive deductions in conformity with
the Company’s payroll policy in effect. The Parties agree that Executive shall
receive an annual review wherein the Company will assess the performance of
Executive, determine any bonus pursuant to Paragraph 4(d) and determine the
amount of increase to be made to Executive’s base salary, if any.




(b) 
Vacation. Executive shall be entitled to four weeks paid vacation each year
beginning on the date of this Agreement.




(c)  
Other Benefits. The Executive shall be entitled to a $750 monthly car allowance
(no mileage reimbursement) and participation in the company’s benefit plan to
include major medical health insurance, dental, vision, long-term disability and
401k.




(d)  
Short Term Incentive Bonus. The Executive shall be entitled to receive up to
100% of his base salary based upon specific goals and targets approved by the
board of directors (Goals and targets for 2008 will be attached as Exhibit “B”).



(e) Sign-on Bonus. The Executive shall receive a $100,000.00 sign on bonus. This
bonus will be subject to repayment to the Company if the Executive terminates
this contract for any reason within 12 months from the date hereof.


(f)
Stock Options. The Executive shall receive an employee option to purchase
4,000,000 shares at the fair market price upon the date of execution of this
agreement. The option shall vest according to the following schedule provided
that on any vesting date set forth below, Executive is still employed by the
Company at such date:



(i) 1,000,000 Options will vest 12 months from the date of execution of this
Agreement;


(ii) 1,000,000 Options will vest 24 months from the date of execution of this
Agreement;


(iii) 1,000,000 Options will vest 36 months from the date of execution of this
Agreement; and


(iv) 1,000,000 Options will vest 48 months from the date of execution of this
Agreement;


The options shall be evidenced by an option agreement, shall expire seven years
from the date of execution of this Agreement, and shall be subject to the terms
of the Company’s 2007 Stock Option Plan and such option agreement.
Notwithstanding the expiration date, the option (including all vested and
unvested options) shall automatically terminate 90 days after the Executive
ceases to be employed by the Company, provided that if the Executive is
terminated by the Company for Cause, the option (including all vested and
unvested options) shall automatically terminate on the date of the Executive’s
termination. The parties acknowledge the existence of vesting provisions lasting
longer than the Employment Term is not meant to extend the Employment Term, and
that such vesting provisions do not require the Company to employ the Executive
for any period of time.


2

--------------------------------------------------------------------------------


 
Notwithstanding the provisions above, the parties agree that if there is a
Change of Control (as defined below), all options described herein in Paragraphs
4 and 8 shall vest immediately on said Change of Control.


The term “Change of Control” shall mean: (i) a sale, transfer, or other
disposition through a single transaction or a series of transactions of all or
substantially all of the assets of the Company to another entity; or (ii) any
consolidation or merger of the Company with or into another entity, unless
immediately after the consolidation or merger the holders of the common stock of
the Company immediately prior to the consolidation or merger are the beneficial
owners of securities of the surviving corporation representing at least fifty
(50%) percent of the combined voting power of the surviving corporation’s then
outstanding securities. Notwithstanding the previous sentence, a change of
control will be deemed to have occurred if 50% or more of the fully diluted
voting shares transfer to a single entity or group of shareholders that act as a
single entity for voting purposes, within a twelve month period, in any manner
other than a primary or secondary public stock offering.


(g)
As additional consideration for entering into this Agreement, Executive agrees
to restrict the amount of shares of Company common stock that he can sell,
including shares previously acquired in the open market, through private
transactions, through previous employment agreements, as well as shares acquired
pursuant to this Agreement, by concurrently entering into the Lock-up, Leak-out
Agreement attached hereto as Exhibit “A”.



5.  Termination.



(a)  
Executive's employment under the Agreement may be terminated under any of the
following circumstances:



(i)  Immediately by the Company, upon the death of Executive.


(ii)  By the Executive at any time, upon 30 days written notice.


(iii)  Immediately, upon written notice by the Company for Cause which for
purposes of the Agreement shall be defined as (i) Executive's willful and
persistent inattention to his reasonable duties which amounts to gross
negligence or willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, the Company, (ii) Executive's willful breach of any term or
provision of the Agreement which breach shall have remained substantially
uncorrected for 15 days with an opportunity to cure following written notice to
the Executive; or (iii) the commission by Executive of any act or any failure by
Executive to act involving criminal conduct, whether or not directly relating to
the business and affairs of the Company.



(b)  
Effects of Termination. In the event that the Agreement is terminated pursuant
to Section 5(a) or upon expiration of the term of the Agreement, neither the
Executive nor the Company shall have any further obligations hereunder except
for (a) obligations occurring prior to the date of termination, and
(b) obligations, promises or covenants contained herein which are expressly made
to extend beyond the term of the Agreement.



3

--------------------------------------------------------------------------------



(c)  
Improper Termination. In the event of the Executive's termination by the Company
for any reason other than for Cause or the death of the Executive, Executive
shall continue to be paid, as severance pay, an amount equal to his salary at
the time of termination until the later of: (i) the end of twelve months from
the date of hire, or (ii) 180 calendar days from the date of the termination.
Except for the severance pay, the Company shall not have any further obligations
hereunder except for (a) obligations occurring prior to the date of termination,
and (b) obligations, promises or covenants contained herein which are expressly
made to extend beyond the term of the Agreement.



6.  Revealing of Trade Secrets, etc. Executive acknowledges the interest of the
Company in maintaining the confidentiality of information related to its
business and shall not at any time during the Employment Term or thereafter,
directly or indirectly, reveal or cause to be revealed to any person or entity
the supplier lists, customer lists or other confidential business information of
the Company; provided, however, that the parties acknowledge that it is not the
intention of this paragraph to include within its subject matter (a) information
not proprietary to the Company, (b) information which is then in the public
domain through no fault of Executive, or (c) information required to be
disclosed by law.


7. Indemnification. In the event Executive is made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against
Executive, by reason of the fact that Executive was performing services under
this Agreement or that Executive was or is an officer, director or employee of
the Company, then the Company shall indemnify, hold harmless and defend
Executive against all expenses (including attorneys' fees and expenses),
judgements, fines and amounts paid in settlement, as actually and reasonably
incurred by Executive in connection therewith, to the maximum permitted by
applicable law. The advance of expenses shall be mandatory to the extent
permitted by applicable law. In the event that both Executive and the Company
are made party to the same third-party action, complaint, suit or proceeding,
the Company agrees to engage counsel, and Executive consents to use the same
counsel, which consent will not be unreasonable withheld, provided that if
counsel selected by the Company shall have a conflict of interest that prevents
such counsel from representing Executive and the Company at the same time,
Executive may engage separate counsel and the Company shall pay all reasonable
attorneys' fees and expenses of separate counsel. The Company shall not be
required to pay the fees of more than one law firm except as described in the
preceding sentence. Further, while Executive is expected to faithfully discharge
his duties under this Agreement, Executive shall not be held liable to the
Company for errors or omissions made in good faith where Executive has not
exhibited intentional misconduct or performed criminal or fraudulent acts.
Notwithstanding the above, the Company’s obligation to indemnify Executive is
subject to any prohibitions as a matter of law that the company cannot indemnify
the executive.


8. Non-Competition Agreement.  In addition to the compensation and benefits
listed in Section 4 hereof, the Company shall grant the Executive 650,000 vested
non-qualified options, pursuant to the Company’s 2004 Stock Option Plan, to
purchase shares of the Company’s common stock at an exercise price of $0.01,
upon such terms and conditions as set forth in any such option agreement, and as
an additional incentive for the Company to enter into this employment
relationship, Executive agrees to the non-competition provisions of this
section.


(a)        Termination for Cause or by the Executive. If the Executive is
terminated for Cause or upon termination by the Executive pursuant to Section
5(a)(ii) hereof, Executive hereby agrees that for a period commencing on the
date hereof and ending six (6) months following the termination of Executive’s
employment, he will not, directly or indirectly, as employee, agent, consultant,
stockholder, director, co-partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant or advisor to, render services for, or
otherwise assist any person or entity (other than the Company) that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
that engages or proposes to engage in the business of the exploration and/or
exploitation of oil and gas properties in which the Company has a direct
interest or in which the Company has an interest in adjacent properties or
properties in the same field or any prospects in which the Company is developing
or is contemplating investing in, developing or operating. This provision may be
waived by the unanimous written consent of the board of directors upon the
termination of Executive for any reason.


4

--------------------------------------------------------------------------------


 
(b)        Termination without Cause.  If Executive is terminated without cause,
at any time, then the Executive shall not be subject to non-competition
obligations of this Section 8.   


(c)        Restrictions on Future Employment.  Executive understands that the
foregoing restrictions may limit his ability to engage in certain businesses
during the period provided for above, but acknowledges that Executive will
receive sufficiently high remuneration and other benefits (e.g., high
remuneration during the term of the Agreement and access to certain confidential
and proprietary information and trade secrets) under this Agreement to justify
such restriction.  Executive acknowledges that money damages would not be
sufficient remedy for any breach of this section by Executive, and Company or
any of its subsidiaries or affiliates shall be entitled to enforce the
provisions of this section by terminating any payments then owing to Executive
under this Agreement and/or to specific performance and injunctive relief as
remedies for such breach or any threatened breach, without any requirement for
the securing or posting of any bond in connection with such remedies.  Such
remedies shall not be deemed the exclusive remedies for a breach of this
section, but shall be in addition to all remedies available at law or in equity
to Company or any of its subsidiaries or affiliates, including, without
limitation, the recovery of damages from Executive and his agents involved in
such breach.



(d)  
Acknowledgement by Parties.  It is expressly understood that the restrictions
contained in this section are related to and result from the agreements of the
Company and Executive in this section and it is agreed that the Company and
Executive consider the restrictions contained in this section to be reasonable
and necessary to protect the confidential and proprietary information and trade
secrets of the Company and its subsidiaries and affiliates.



9. Non-Solicitation.  During the Restricted Period, without the prior written
consent of the Company, the Executive shall not, directly or indirectly: (i)
contact or solicit any current, former, or known potential customer of the
Company or any of the customer’s subsidiaries, or affiliates; or (ii) hire or
solicit, or cause others to hire or solicit, for employment by any person other
than the Company or any affiliate or successor of the Company, any employee of,
or person employed within the two years preceding the Executive's hiring or
solicitation of such person by, the Company and its affiliates or successors or
encourage any such employee to leave his or her employment.




10. Arbitration. If a dispute should arise regarding this Agreement, all claims,
disputes, controversies, differences or other matters in question arising out of
this relationship shall be settled finally, completely and conclusively by
arbitration of three arbitrators, which is mutually agreed upon, in Houston,
Texas, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the "Rules"). Arbitration shall be initiated by written
demand. If agreement on the composition of the panel is not possible, the rules
of the American Arbitration Association shall prevail. This Agreement to
arbitrate shall be specifically enforceable only in the District Court of Harris
County, Texas. A decision of the arbitrators shall be final, conclusive and
binding on the Company and the Executive, and judgment may be entered in the
District Court of Harris County, Texas, for enforcement and other benefits. On
appointment, the arbitrators shall then proceed to decide the arbitration
subjects in accordance with the Rules. Any arbitration held in accordance with
this paragraph shall be private and confidential. The matters submitted for
arbitration, the hearings and proceedings and the arbitration award shall be
kept and maintained in strictest confidence by Executive and the Company and
shall not be discussed, disclosed or communicated to any persons. On request of
any party, the record of the proceeding shall be sealed and may not be disclosed
except insofar, and only insofar, as may be necessary to enforce the award of
the arbitrators and any judgment enforcing an award. The prevailing party shall
be entitled to recover reasonable and necessary attorneys' fees and costs from
the non-prevailing party.


5

--------------------------------------------------------------------------------




11. Survival. In the event that this Agreement shall be terminated, then
notwithstanding such termination, the obligations of Executive pursuant to
Section 6 of this Agreement shall survive such termination and any obligations
of the Company pursuant to Section 4 of this Agreement shall survive such
termination.


12. Contents of Agreement, Parties in Interest, Assignment, etc. This Agreement
sets forth the entire understanding of the parties hereto with respect to the
subject matter hereof. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
heirs, representatives, successors and assigns of the parties hereto, except
that the duties and responsibilities of Executive hereunder which are of a
personal nature shall neither be assigned nor transferred in whole or in part by
Executive. This Agreement shall not be amended except by a written instrument
duly executed by the parties.




13. Severability; Construction. If any term or provision of this Agreement shall
be held to be invalid or unenforceable for any reason, such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without invalidating the remaining terms and provisions hereof, and this
Agreement shall be construed as if such invalid or unenforceable term or
provision had not been contained herein. The parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.


14. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other party shall be in writing and shall be
deemed to have been duly given when delivered personally; or five (5) days after
dispatch by registered or certified mail, postage prepaid, return receipt
requested; or one (1) day after dispatch by overnight courier service; in each
case, to the party to whom the same is so given or made:


If to the Company addressed to:
 
Unicorp, Inc.
5075 Westheimer, Suite 975
Houston, Texas 77056
Attn: Chairman of the Board of Directors


If to Executive addressed to:


Robert P. Munn
______________________
______________________


or to such other address as the one party shall specify to the other party in
writing.


6

--------------------------------------------------------------------------------


 
15. Counterparts and Headings. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all which together
shall constitute one and the same instrument. All headings are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.


16. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Texas, without regard to the conflict
of laws provisions thereof. Venue of any dispute concerning this Agreement shall
be exclusively in Harris County, Texas.


17. Waiver.  The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
to subsequently enforce and compel strict compliance with every provision of
this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




Executive         UNICORP, INC.
 
_/s/  Robert P. Munn_______  _/s/  Kevan Casey________________
Robert P. Munn    Kevan Casey, Chairman of the Board




7

--------------------------------------------------------------------------------




EXHIBIT A


LOCK-UP AGREEMENT




THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is entered into concurrently
with, and in consideration for, the parties entering into the employment
agreement dated the even date hereof (“Employment Agreement”), as well as other
good and valuable consideration, the receipt of which the parties hereby
acknowledge, by and between Unicorp, Inc., a Nevada corporation (the “Company”),
and Robert P. Munn (“Holder”).


WHEREAS, the parties agree to restrict Holder’s ability to transfer all shares
of Unicorp, Inc. common stock (“Unicorp Common Stock”) that Holder owns as of
the date hereof or acquires after the date hereof ( either upon exercise of
options pursuant to existing or prior employment agreements or other agreements,
or through open market or private transactions); and


WHEREAS, the Holder has agreed to enter into this Agreement and to restrict the
sale, assignment, transfer, conveyance, or hypothecation of the Unicorp Common
Stock, all on the terms set forth below.


NOW, THEREFORE, for consideration of entering into the Employment Agreement and
in consideration of the foregoing premises and the mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



1.  
The Holder may not sell, pledge, hypothecate, transfer, assign or in any other
manner dispose of any shares of Unicorp, Inc. Common Stock in amounts in excess
of 10,000 shares per day for the duration of this Agreement, without the
unanimous consent of the board of directors; notwithstanding this section 1, all
sales must comply with Rule 144.




2.  
The Holder agrees that it will not engage in any short selling of Unicorp Common
Stock during the term of this Agreement.




3.  
Except as otherwise provided in this Agreement or any other agreements between
the parties, the Holder shall be entitled to their respective beneficial rights
of ownership of Unicorp Common Stock, including the right to vote the Unicorp
Common Stock for any and all purposes.




4.  
The Unicorp Common Stock restrictions covered by this Agreement shall be
appropriately adjusted should Unicorp undergo a forward split or a reverse split
or otherwise reclassify its shares of Unicorp Common Stock and the parties agree
that appropriate legends may be placed on the shares of Unicorp Common Stock.




5.  
The resale restrictions on the Unicorp Common Stock set forth in this Agreement
shall be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations.




6.  
Unicorp or each Holder who fails to fully adhere to the terms and conditions of
this Agreement shall be liable to every other party for any damages suffered by
any party by reason of any such breach of the terms and conditions hereof. Each
Holder agrees that in the event of a breach of any of the terms and conditions
of this Agreement by any such Holder, that in addition to all other remedies
that may be available in law or in equity to the non-defaulting parties, a
preliminary and permanent injunction and an order of a court requiring such
defaulting Holder to cease and desist from violating the terms and conditions of
this Agreement and specifically requiring such Holder to perform his/her/its
obligations hereunder is fair and reasonable by reason of the inability of the
parties to this Agreement to presently determine the type, extent or amount of
damages that Unicorp or the non-defaulting Holder may suffer as a result of any
breach or continuation thereof. In the event of default hereunder, the
non-defaulting parties shall be entitled to recover reasonable attorney's fees
incurred in the enforcement of this Agreement.




7.  
This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended unless both parties
agree in writing.




8.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to contracts entered into and to be performed
wholly within said State; and Unicorp and the Holder agree that any action based
upon this Agreement may be brought in the United States and state courts of
Harris County, Texas only, and each submits himself/herself/itself to the
jurisdiction of such courts for all purposes hereunder.







IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.
 
Date :September 10, 2007        UNICORP, INC.
 
By: _/s/  Kevan Casey___________
               Kevan Casey, Chairman of the Board


 


HOLDER
 
By: _/s/  Robert P. Munn_______
                                   Robert P. Munn
 

--------------------------------------------------------------------------------


 


EXHIBIT B


2008 TARGETS AND GOALS






TO BE DETERMINED AND WILL INCLUDE CASH FLOW, RESERVES, STOCK PRICE..ETC